Citation Nr: 0919657	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-22 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
January 1946.  The Veteran was awarded the Combat Infantryman 
Badge (CIB) during his service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Degenerative arthritis of the left knee was not present in 
service or manifested within one year of the Veteran's 
discharge from service; and it is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.


CONCLUSION OF LAW

Degenerative arthritis of the left knee was not incurred in 
or aggravated by the Veteran's active duty military service, 
nor may it be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board notes that proper VCAA notice previously required 
that the claimant also be requested to provide any evidence 
in his or her possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  
However, for claims pending on or after May 30, 2008, such as 
this case, 38 C.F.R. § 3.159 has been amended to eliminate 
such requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the agency of 
general jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 119-
20.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA in accordance with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  An October 2004 
letter, sent before the March 2005 rating decision, informed 
the Veteran of the evidence and information necessary to 
substantiate his claim of entitlement to service connection 
for degenerative arthritis of the left knee, as well as his 
and VA's respective responsibilities in obtaining such 
evidence and information.  After the initial unfavorable 
decision was issued in March 2005, an April 2006 letter 
advised the Veteran of the evidence and information necessary 
to establish a disability rating and an effective date in 
accordance with Dingess/Hartman.  While proper VCAA notice 
must be sent prior to the initial unfavorable rating 
decision, see Pelegrini, 18 Vet. App. at 119-20, such a 
timing defect may be cured by readjudicating the Veteran's 
claim after a VCAA compliant notice has been sent.  Mayfield 
v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  A 
statement of the case constitutes a readjudication of the 
Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370, 377 (2006).  In the instant case, after the April 2006 
letter was issued, the Veteran's claim was readjudicated in a 
May 2006 statement of the case.  Therefore, any defect with 
respect to the timing of the VCAA notice has been cured.

The Board further finds that VA has satisfied its duty to 
assist under the VCAA in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c).  The Veteran's service treatment 
records and private treatment records have been obtained and 
considered.  Additionally, the Veteran has been provided with 
a VA examination in order to ascertain the nature and 
etiology of his degenerative arthritis of the left knee.  The 
Board acknowledges that the Veteran indicated in his 
September 2005 notice of disagreement that he did not believe 
VA had reviewed all of the medical evidence.  However, the 
Veteran only indicated treatment by his private physician, 
Dr. Issa.  See Veteran's Claim (VA Form 21-526), September 
2004.  VA obtained all treatment records from Dr. Issa, dated 
from May 2002 through October 2004, which include records 
pertaining to arthritis in the knees, as is discussed infra.  
The Veteran has not identified, and the record does not 
otherwise indicate, any additional, outstanding medical 
records that are necessary for a fair adjudication of his 
claim.  Therefore, the medical evidence in the record is 
sufficient to adjudicate the Veteran's claim without further 
development.

II.  Analysis

The Veteran claims that he is entitled to service connection 
for his currently diagnosed degenerative arthritis of the 
left knee because the disability is due to a knee injury 
sustained during combat in Word War II.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent 
manifestations of the same disease at any later date, however 
remote, may be service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if they manifest to a compensable degree within 
one year after service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  
 
Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.304.  See also Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

The Veteran was awarded the CIB during his service.  Where 
the evidence establishes that a veteran was engaged in 
combat, as in this case, VA shall accept satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, unless there is clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, the application of 38 U.S.C.A. § 1154(b) only 
provides the combat veteran with a presumption that the 
claimed in-service event or events occurred as he or she 
reported; the claimant must still demonstrate both the 
presence of a disability and competent evidence of a nexus 
between the in-service event and the disability in question.  
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); see also 
Jensen v. Brown, 19 F.3d 1413 (Fed.Cir. 1994); Wade v. West, 
11 Vet. App. 302 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board must grant service connection where the evidence 
supports the claim or is in relative equipoise, but service 
connection must be denied where the preponderance of the 
evidence is against the claim.  Id. at 55.  

The Veteran has reported that he sustained an injury to the 
left knee while engaged in combat.  His Report of Discharge 
indicates that his military occupational specialty was a 
rifleman and, as noted previously, he was awarded the Combat 
Infantryman Badge, which is considered proof of combat under 
38 C.F.R. § 3.304(f).  In addition to the Veteran's 
statement, the record contains a letter from the Army to the 
Veteran's wife, dated August 1945, indicating that he was 
slightly injured in action in May 1945.  Therefore, the Board 
finds that the evidence establishes that the Veteran engaged 
in combat.  Additionally, there is satisfactory lay evidence 
that he injured his left knee while in combat, and such 
injury is consistent with the circumstances, conditions, or 
hardships of the Veteran's service.  Accordingly, 38 U.S.C.A. 
§ 1154(b) applies, and the Veteran is entitled to a 
presumption that he was injured during service despite the 
fact that his service treatment records are negative for 
complaints, treatment, or diagnoses pertaining to his left 
knee.  
	
Post-service records, including private medical records and a 
VA examination report, demonstrate a current diagnosis of 
degenerative arthritis of the left knee.  The records 
obtained from the Veteran's private physician, Dr. Issa, 
reflect that he did not seek post-service treatment until May 
2002, when he reported a history of arthritis beginning in 
2000.  An August 2003 chart from Dr. Issa's office, signed by 
Dr. Mezerhane, indicates that the Veteran reported pain in 
his knees and notes osteoarthritis in the comments section.  
The Veteran continued to complain of knee pain from September 
2003 through October 2004.  In February 2004, Dr. Issa 
specified that he complained of minor old age and arthritic 
pain.  Additionally, in February 2005, a VA examiner 
diagnosed the Veteran with mild degenerative arthritis of the 
left knee, secondary to the aging process.  

The Board has first considered whether service connection is 
warranted for degenerative arthritis of the left knee on a 
presumptive basis.  The record fails to show that the Veteran 
manifested degenerative arthritis of the left knee to a 
degree of 10 percent within the one year following his 
service discharge in January 1946.  Therefore, presumptive 
service connection is not warranted for such disability.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has next considered whether service connection is 
warranted for degenerative arthritis of the left knee on a 
direct basis.  In this regard, the Board notes that the 
record reflects that the Veteran injured his knee in combat 
and has a current diagnosis of degenerative arthritis of the 
left knee.  Additionally, the Veteran is competent to 
describe his increased pain in the knee over the years.  See 
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007).  However, the Board finds that there is no 
competent medical evidence linking such disorder to his 
active duty service.

Specifically, the only medical opinion in the record 
concerning the etiology of the Veteran's degenerative 
arthritis of the left knee was offered by the VA examiner in 
February 2005.  Although the Veteran's private physician 
diagnosed him with osteoarthritis, the private treatment 
records do not reflect any opinion concerning the etiology of 
such disorder or whether it is related to the Veteran's 
injury during service.  In contrast, the VA examiner opined 
that the Veteran's degenerative arthritis is secondary to the 
aging process.  In reaching this conclusion, the VA examiner 
considered the Veteran's reported left knee injury during 
combat, his current complaints, and the results of a physical 
examination.

As noted previously, the Veteran first sought treatment for 
his left knee many years after service.  In this regard, the 
Board observes that the lack of contemporaneous medical 
records does not, in and of itself, render a veteran's lay 
evidence concerning continuity of symptoms after service not 
credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(2006).  However, the Board may consider the fact that there 
are no contemporaneous medical records and weigh it against 
such lay evidence.  Id.  If the Board concludes that a 
veteran's lay evidence is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits.  Id.

Here, the evidence of a link between the Veteran's 
degenerative arthritis of the left knee and his military 
service is limited to his own statements.  While the Veteran 
is competent to testify as to the symptomatology of an injury 
or illness, such as pain in the knee, he is not competent or 
qualified, as a lay witness, to render an opinion concerning 
medical causation.  Barr, 21 Vet. App. at 307-08; Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones, 
12 Vet. App. at 465; Espiritu, 2 Vet. App. At 494-95.  
Because there is no competent evidence of a causal nexus 
between the Veteran's degenerative arthritis of the left knee 
and service, he is not entitled to service connection for 
that disability.  

The Board has considered the applicability of the benefit of 
the doubt doctrine to the instant appeal.  






	(CONTINUED ON NEXT PAGE)




The Board concludes that the doctrine is not applicable 
because the preponderance of the evidence is against the 
Veteran's claim of entitlement to degenerative arthritis of 
the left knee.  Therefore, his claim must be denied.  
38 U.S.C.A. § 5107.    


ORDER

Service connection for degenerative arthritis of the left 
knee is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


